Case 16-40035      Doc 69      Filed 03/07/19 Entered 03/07/19 16:37:33        Desc Main
                                 Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS

 In re: Melissa Jane Ostrom,                 Chapter 7, Case No. 16-40035-CJP
               Debtor

                                    STATUS REPORT

         Janice G. Marsh, the trustee, reports that she (1) has reviewed information about
 certain assets of the estate, (2) has requested additional information from the debtor’s
 counsel about the real property, (3) has reviewed the official claims register and has
 concluded the only two filed claims are allowable, and (4) is considering her options.

                                             Respectfully Submitted,

                                             /s/ Janice G. Marsh
                                             Janice G. Marsh, Trustee
                                             Janice G. Marsh, LLC
                                             446 Main Street, 19th Floor
                                             Worcester, MA 01608
                                             Telephone 508-797-5500
                                             janicemarsh1@gmail.com
                                             BBO No. 638575

                               CERTIFICATE OF SERVICE


 Mailing Information for Case

 Electronic Mail Notice List

    •   Patrick Michael Groulx patrick@i-gllc.com
    •   Richard King USTPRegion01.WO.ECF@USDOJ.GOV
    •   Janice Marsh janicemarsh1@gmail.com, MA44@ecfcbis.com

                                             /s/ Janice G. Marsh
                                             Janice G. Marsh, Trustee
